IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                     FILED
                                AT KNOXVILLE
                                                                     October 20, 1999

                            AUGUST 1999 SESSION                  Cecil Crowson, Jr.
                                                                Appellate Court Clerk




STATE OF TENNESSEE,                  *   C.C.A. # 03C01-9902-CR-00052

             Appellee,               *   HAMILTON COUNTY

VS.                                  *   Honorable Stephen M. Bevil, Judge

PARIS A. WEAVER,                     *   (Aggravated Assault)

             Appellant.              *



FOR THE APPELLANT:                       FOR THE APPELLEE:

ARDENA J. GARTH                          PAUL G. SUMMERS
District Public Defender                 Attorney General & Reporter

DONNA ROBINSON MILLER                    MARVIN S. BLAIR, JR.
and                                      Assistant Attorney General
CHRISTIAN CODER                          425 Fifth Avenue North
Assistant District Public Defender       Nashville, TN 37243
701 Cherry Street, Suite 300
Chattanooga, TN 37402                    WILLIAM H. COX, III
                                         District Attorney General

                                         H. C. BRIGHT, III
                                         Assistant District Attorney
                                         600 Market Street, Suite 310
                                         Chattanooga, TN 37402




OPINION FILED: _______________


AFFIRMED



JOHN EVERETT WILLIAMS,
Judge
                                    OPINION



                                  INTRODUCTION

       The defendant, Paris A. Weaver, appeals from the Hamilton County

Criminal Court’s order revoking his probation. The defendant contends that the

trial court had insufficient evidence to support revocation. We AFFIRM the trial

court’s order revoking probation.



                                  BACKGROUND

       On June 3, 1998, the defendant pled guilty to one count of aggravated

assault with an agreed sentence of eight years at Range II to be served in split

confinement. Defendant was required to serve 100% of an eleven month and

twenty-nine day active confinement sentence and was ordered to be released on

November 30, 1998, with the balance to be served in supervised probation. The

defendant was further ordered by the court as a special condition of probation to

have no contact of any kind with Angela Burrell, the victim of defendant’s

aggravated assault.



       On July 2, 1998, a Petition to Revoke was filed by the state in response to

a letter written to the victim by the defendant while he was incarcerated. On

September 16, 1998, the Hamilton County Court held a hearing in consideration

of the state’s petition, at which the defendant admitted to writing and mailing the

letter. The victim testified that she felt threatened by the letter especially the

words, “I will see you soon.” However, the defendant testified that the letter was

written with no intent to threaten or harass but rather to express regret, apology

and Christian sentiment. The trial court upon hearing this testimony granted the

Petition to Revoke and ordered that the defendant serve his full sentence in

incarceration. From that decision, the defendant now appeals.



                                          -2-
                                     ANALYSIS

       The defendant argues that there was insufficient evidence to support the

Hamilton County Court’s decision to revoke his probation. We disagree.



       A trial court may revoke a sentence of probation upon a finding by a

preponderance of the evidence that the defendant has violated the conditions of

his probation. Tenn. Code. Ann. § 40-35-311. The judgment of the trial court will

not be disturbed on appeal absent an abuse of discretion. See State v.

Williamson, 619 S.W.2d 145, 146 (Tenn. Crim. App. 1981). In order for this

Court to be warranted in finding an abuse of discretion in a probation revocation

case, it must be established that the record contains no substantial evidence to

support the conclusion of the trial judge that a violation of the conditions of

probation has occurred. See State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978);

State v. Delp, 614 S.W.2d 395, 398 (Tenn. Crim. App. 1980). The proof of a

probation violation need not be established beyond a reasonable doubt, but it is

sufficient if it allows the trial judge to make a conscientious and intelligent

judgment. See State v. Milton, 673 S.W.2d 555, 557 (Tenn. Crim. App. 1984).



       Our review of the record demonstrates that the state established sufficient

facts during the hearing to permit the trial judge to make an intelligent judgement.

At the hearing, it was established that:

       (1) As a special condition of defendant’s probation, the defendant
           was ordered by the court to have “no contact of any kind with
           the victim;”
       (2) The defendant, while incarcerated, wrote a letter to the victim
           stating among other things, “I know that I should not do this but
           I am writing to you...” and “I will see you soon;” and
       (3) The victim found this letter threatening.



       The trial court had sufficient basis to find a probation violation. The

probation order made no exception for written communication, and thus the trial

court reasonably concluded that the letter constituted contact in violation of the


                                           -3-
probation condition. The victim further testified, quite understandably, that this

letter, especially the words, “I will see you soon,” frightened her. The defendant

would argue that we take these words innocently in a restrictive context confined

to the plain language of the letter; but this we will not do. Defendant’s words

exist in a complicated context of violence, a context where a history of abuse

culminated in a blow with a deadly object to the side of the victim’s head, and a

context where simple words trigger fear. The court sought to end this fear and

protect the victim by conditioning the defendant’s release. The defendant

accepted the court’s condition and now must accept the consequence of its

violation. With one letter, the defendant violated the right of his victim to be free

from further harassment and challenged the integrity of the court. Accordingly,

we echo the sentiments of the trial court and affirm its decision:

       [Y]ou’re the one the Court told to stay away from her and not to
       have any contact with her. You told me you would and you get out
       there -- I can not have people, Mr. Weaver, intimidating people that
       are victims of their criminal activity, I can’t have that.

       I specifically ordered you not to have any contact with her
       whatsoever, and you did it anyway. You’ve intimidated her when
       you told her you’ll see her soon. I can understand why she would
       have been threatened by that and why she would have fear after
       everything that’s gone on. I can’t tolerate that, Mr. Weaver, I can’t
       have people deliberately violating the order when its protection of
       somebody else, I just can’t have that done.



       Further, we note that the trial court’s decision coincides with the important

legislative policy against domestic abuse. See, e.g., Tenn. Code Ann. § 36-3-

618. We recognize, like the legislature, the seriousness of domestic abuse as a

crime and the pressing need to afford its victims assurance and protection. In

this case, the court’s duty is to stand behind its order and provide this victim of

abuse some level of safety and peace.



                                   CONCLUSION

       We AFFIRM the trial court’s order revoking the defendant’s probation.



                                         -4-
                          __________________________________
                          JOHN EVERETT W ILLIAMS, Judge




CONCUR:




____________________________
JOSEPH M. TIPTON, Judge




____________________________
ALAN E. GLENN, Judge




                               -5-